Title: To George Washington from Robert Pleasants, 11 December 1785
From: Pleasants, Robert
To: Washington, George



Honour’d General.
Curies 12th mo. 11th 1785

Seeing the Lord has done great things for thee, not only in “covering thy head in the day of Battle,” but making thee instrumental in bringing about an extraordiny Revolution (a revolution which has given thee great reputation among men, and Calls for reverent thankfulness to him, who “Rules in the Kingdoms of men,” and declared by his Prophet that, “he will not give his Glory to another, or his praise to graven Images,”) a strong desire attends my mind, that thou may not in any respect Sully in thy private retirement, the honours thou hast acquired in the Field. Remember the cause for which thou wert call’d to the Command of the American Army, was the cause of Liberty and the Rights of Mankind: How strange then must it appear to impartial thinking men, to be informed, that many who were warm advocates for that noble cause during the War, are now siting down in a state of ease, dissipation and extravigance on the labour of Slaves? And more especially that thou, who could forego all the Sweets of domestic felicity for a number of years, & expose thy Person to the greatest fatigue & dangers in that cause, should now withhold that enestimable blessing from any who are absolutely in thy power, & after the Right of freedom, is acknowledg’d to be the natural & unalienable Right of all mankind.
I cannot suppose from the uncommon generosity of thy conduct in other respects, that this can proceed altogether from interested motives; but rather, that it is the effect of long custom, the prejudices of education towards a black skin, or that some

other important concerns may have hitherto diverted thy attention from a Subject so Noble and interesting, as well to thy own Peace & reputation, as the general good of that People, and the community at large. But whatever may have been the Cause, I sincerely wish thou may not longer delay a matter of such importance. It is a Sacrifise which I fully belive the Lord is requiring of this Generation; and should we not submit to it, Is there not reason to fear, he will deal with us as he did with Pharaoh on a similar occasion? For as he is declared to be, “no respecter of persons,” how can we expect to do such Violence to human Nature in this enlighten’d age with impunity? We Read, “where much is given, the more will be requird⟨”⟩ and as thou hast acquired much fame, in being the Successful Champion of American Liberty; It seems highly probable to me, that thy example & influence at this time, towards a general emancipation, would be as productive of real happiness to mankind, as thy Sword may have been: I can but wish therefore, that thou may not loose the opertunity of Crowning the great Actions of thy Life, with the sattisfaction of, “doing to Others as thou would (in the like Situation) be done by,” and finally transmit to future ages a Character, equally famous for thy Christian Virtues, as thy worldly achievements: For notwithstanding thou art now receiving the tribute of praise from a grateful people, the time is coming when all actions will be weighed in an equal ballance, and undergo an impartial examination; how inconsistant then will it appear to posterity, should it be recorded, that the Great General Washington, without fee or reward, had commanded the united forces of America, and at the expence of much Blood & treasure been instrumental in relieving those States from Tyranny & oppression: Yet after all had so far countinanced those Evils, as to keep a number of People in absolute Slavery, who were by nature equally entitled to freedom as himself. O Remember I beseech thee that “God will not be mocked,” and is still requiring from each of us, to, “do justly, love mercy and walk humbly before him.”
Perhaps General Washington may think it presumptious in me, who cannot boast a perticular acquaintance, to address him in this manner, but I hope when he considers the Nature of the Subject, and that I can have no selfish views in offering these hints to his serious consideration, than what may arise from the

pleasure of hearing he had done those things—which belong to his present, & future happiness, and the good of those over whom Providence hath placed him, he will at least excuse the freedom; & believe that I am with great sincerity & Respect, his Real Friend,

Robert Pleasants


P.S. I herewith send thee a small Pamphlet on the subject of Slavery, said to be wrote by John Dickinson, which if thou hast not before seen, I doubt not will afford pleasure in the perusal and am as above &c. R.P.

